 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JOEY ADNEY,                                          Case No. 1:19-cv-00191-NONE-SAB

12                   Plaintiff,                           ORDER RE STIPULATION FOR
                                                          EXTENSION OF TIME
13           v.
                                                          (ECF No. 24)
14   COMMISSIONER OF SOCIAL SECURITY,

15                   Defendant.

16

17          Defendant’s responsive brief was due to be filed on February 21, 2020. (ECF No. 22.)

18 On the day of the deadline, February 21, 2020, the parties filed a stipulation extending the

19 deadline by only three days, until February 24, 2020. (ECF No. 24.) Pursuant to the stipulation
20 of the parties, IT IS HEREBY ORDERED that:

21          1.      Defendant’s response to Plaintiff’s opening brief shall be filed on or before

22                  February 24, 2020; and

23          2.      Plaintiff’s reply, if any, shall be filed on or before March 10, 2020.

24
     IT IS SO ORDERED.
25

26 Dated:        February 24, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                      1
